Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
a) The terminal disclaimer filed on March 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,807,168 or 11,179,780 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This obviates any potential conflict between the instant claims and those of the ‘168 or ‘780 patents.
b) None of the prior art of record, whether taken alone or in any combination, discloses or suggests a method that includes blending powders of a refractory metal and lower melting point metal, mixing the powder with a liquid to form a slurry, spraying the slurry and a heated gas into a drying chamber to form agglomerate particles, and passing at least a portion of the agglomerate particles through a plasma to heat them to a temperature between the melting point of the refractory and the additional metal, to form a powder comprising substantially spherical composite particles comprising a plurality of grains comprising a refractory metal element surrounded by a matrix comprising the additional metal(s), all in a manner as defined in instant claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 11, 2022